United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-1130
                    ___________________________

                         United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                       Erick Dewray Russell, also
                    known as Kenyatta Dewray Khalid

                  lllllllllllllllllllll Defendant - Appellant
                                  ____________

                 Appeal from United States District Court
                  for the District of Minnesota - St. Paul
                              ____________

                      Submitted: December 10, 2012
                       Filed: December 21, 2012
                             [Unpublished]
                             ____________

Before WOLLMAN, BYE, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Erick Dewray Russell violated the terms of his supervised release. The district
     1
court revoked his release and sentenced him to twelve months and one day in prison.
Russell appeals, arguing that the sentence is unreasonable because it is greater than
necessary to accomplish the goals of sentencing and does not reflect the mitigating
facts he presented. We conclude that the district court did not abuse its discretion in
imposing the sentence. See United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009) (standard of review). Our review of the record satisfies us that the district court
gave due consideration to Russell’s arguments for mitigation and that Russell
otherwise has not overcome the presumption of reasonableness we accord to sentences
within the advisory Guidelines range. See id. (revocation sentence within the
Guidelines range is accorded presumption of substantive reasonableness on appeal).
The sentence is affirmed.
                       ______________________________




         1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                          -2-